                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY MAKOWSKI,                             :
    Plaintiff,                                :             CIVIL ACTION
                                              :
       v.                                     :
                                              :
ANDREW M. SAUL, 1                             :               No. 19-3821
    Defendant.                                :

                                  MEMORANDUM OPINION

Timothy R. Rice                                                               February 14, 2020
U.S. Magistrate Judge

       Plaintiff Gregory Makowski alleges the Administrative Law Judge (“ALJ”) erred in

denying disability insurance benefits by improperly weighing the medical opinion evidence and

finding his testimony inconsistent with the medical evidence. Id. at 7, 15. For the reasons

explained below, I deny Makowski’s claims. 2

I.     Medical Opinion Evidence

       Makowski’s treating psyching, Dr. George Seavy, concluded that he cannot work an

eight-hour day, needs frequent position changes, must sit/stand every twenty minutes, can walk

less than two city blocks, can occasionally lift and carry ten pounds, can rarely lift and carry

twenty pounds, is capable of low stress work, and is likely to be “off task” “25% or more” of the

time in a typical workday. Tr. at 689–92. Makowski’s treating psychologist, Dr. Claire



1
        Pursuant to Fed. R. Civ. P. 25(d) and 42 U.S.C. § 405(g), Saul was automatically
substituted into cases brought against the Commissioner upon his appointment.
2
        Makowski consented to my jurisdiction on August 29, 2019 (doc. 5), pursuant to 28
U.S.C. § 636(c), Fed. R. Civ. P. 72, Local Rule 72.1, and Standing Order, In re Direct
Assignment of Social Security Appeal Cases to Magistrate Judges (Pilot Program) (E.D. Pa.
Sept. 4, 2018). See also Roell v. Withrow, 538 U.S. 580, 584 (2003) (consent to Magistrate
Judge jurisdiction can be inferred from failure to object after notice and opportunity).
McGrath, concluded he can walk at least two city blocks, sit for one hour before needing a

position change, will have a difficult time with regular eight-hour shifts, will need two or three

unscheduled five-minute breaks in a six-hour shift, and is likely to be “off task” “25% or more”

of the time in a typical eight-hour workday. Id. at 683–88. The consulting physician, Dr.

Michael Lombard, concluded that Makowski can lift and carry twenty pounds occasionally and

ten pounds frequently, can stand and walk for six hours in an eight-hour workday, or can sit for

six hours in an eight-hour workday with postural and environmental limitations. Id. at 87–97.

       The ALJ concluded that Dr. Seavy’s and Dr. McGrath’s opinions are “unsupported by the

medical evidence [] as a whole” and that Dr. Lombard’s opinion is “generally consistent with the

medical evidence of record.” Id. at 22–23.

       Makowski argues that the ALJ did not support those decisions with substantial evidence

because he failed to provide an explanation for his ruling. Pl. Br. at 8–11 (“The entirety of the

ALJ’s discussion of Dr. Seavy’s medical source state is four sentences long” . . . and Dr.

McGrath’s “consists of a total of two sentences.”). I disagree.

       A treating physicians’ opinion is entitled “controlling weight” only if it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and “not

inconsistent with the other substantial evidence” in the record. 3 20 C.F.R. § 404.1527(c)(2).

The ALJ may need to first address conflicts in the medical evidence, choose whom to credit, and

give some reason for discounting the evidence he rejects. See Plummer v. Apfel, 186 F.3d 422,

429 (3d Cir. 1999). The ALJ is required to give only some indication of the evidence he rejects

and his reason(s) for discounting such evidence. See id.; Rutherford v. Barnhart, 399 F.3d 546,




3
       For claims filed on or after March 27, 2017, treating medical source opinions are
evaluated under 20 C.F.R. § 404.1520(c). See 82 Fed. Reg. 5844-01 (Jan. 18, 2017).
553 (3d Cir. 2005) (substantial evidence is “more than a mere scintilla but may be somewhat less

than a preponderance of the evidence”).

        In a detailed review of Makowski’s records, the ALJ highlighted significant objective

medical evidence that is inconsistent with Dr. Seavy’s and Dr. McGrath’s opinions. Tr. at 20–

25. For example, the ALJ noted that “Seavy and Sestito Internal Medicine progress notes

revealed [Makowski’s] admission of walking up to four miles per day” and several

“unremarkable physical examinations,” id. at 21, “Penn Medicine Department of Neurology . . .

physical [and mental status] examinations were unremarkable revealing . . . regular heart rate[,] .

. . 5/5 strength[,]. . . alertness, full orientation, . . . normal attention, fund of knowledge and

recall,” id. at 22, and “SE Pain Management” records consistently reported a regular heart rate,

clear lungs, normal chest, intact sensation, alertness, and intact cognitive function, as well as

Makowski’s admission that “pain medication was very helpful for him to be able to enjoy

[walking] with his wife” on two recent vacations, id.; see also id. at 348–351, 391–394, 438–39,

441, 482, 485, 453, 597, 599, 603–35. The ALJ’s discussion cites substantial evidence, see

Rutherford, 399 F.3d at 553, and provides a sufficient explanation for his treatment of the

medical opinions, see Plummer, 186 F.3d at 429.

        Makowski also argues that that the ALJ’s treatment of Dr. Seavy’s and Dr. McGrath’s

opinion is not supported by substantial evidence because he failed to consider required

regulatory factors. Pl. Br. at 11–14. I disagree.

        If a treating physician’s opinion does not merit controlling weight, the ALJ must weigh

medical opinions based on listed regulatory factors. 20 C.F.R. § 404.1527(c)(2)(i)–(ii), (c)(3)–

(6) (length and frequency of the treatment relationship, “nature and extent of the treatment

relationship,” the opinion’s “supportability” and consistency with the record as a whole, the
opining physician’s specialization, and factors such as the opining physician’s familiarity with

the standards of the Social Security program).

       Although the ALJ did not explicitly address the length, frequency, nature, or extent of

each physician’s treatment relationship, consideration of those factors would not have weighed

in favor of Dr. Seavy or Dr. McGrath. Thus, any error is harmless.

       The ALJ determined that Dr. Seavy’s opinion was inconsistent with his own records. Tr.

at 21. Factoring in the extent and length of Dr. Seavy’s treatment relationship would not have

cured such contradictory evidence. See Brownawell, v. Comm’r of Soc. Sec., 554 F.3d 352, 355

(3d Cir. 2008) (an ALJ may reject a treating physician’s opinion solely because of contradictory

medical evidence).

       Dr. McGrath did not submit medical records, Tr. at 35 (“Neither mental health provider

will release their notes[.]”); she submitted only a medical source statement where she checked

off boxes and filled in blanks, id. at 683. As a result, the ALJ could only compare her opinion

with the medical evidence from other treatment providers. The ALJ had no records documenting

the nature and extent of Dr. McGrath’s treatment relationship with Makowski. See Schmidt v.

Comm’r Soc. Sec., 465 F. App’x. 193, 197 (3d Cir. 2012) (the evidentiary weight and credibility

of form reports in which physicians need only check off boxes or fill in blanks is questionable).

       As a result, the ALJ’s failure to discuss those regulatory factors does not warrant remand.

Woodson v. Comm’r Soc. Sec., 661 F. App’x 762, 767 (3d Cir. 2016) (affirming ALJ opinion

despite harmless error).

II.    Consistency Analysis

       The ALJ must evaluate the intensity and persistence of the claimant’s symptoms in light

of the available evidence and determine the extent to which they limit claimant’s ability to work.
20 C.F.R. § 404.1529(c)(3). To do so, the ALJ must determine whether a claimant’s reported

symptoms are “consistent with the objective medical evidence and other evidence of record,”

SSR 16-3p, 2016 WL 1119029, at *7, and this analysis must be supported by substantial

evidence, see, e.g., King v. Berryhill, No. 17–149, 2018 WL 3655906, at *7 (E.D.N.C. Aug. 2,

2018) (finding “the ALJ’s reasons for discounting claimant’s testimony” were “supported by

substantial evidence”); Nicholl v. Berryhill, No. 17–1485, 2018 WL 3702296, at *12 (C.D. Cal.

Aug. 2, 2018) (“because substantial evidence supports the ALJ’s assessment . . . no remand is

required”).

       Makowski claims that fatigue, lower-back, and knee pain prevent him from working

more than twelve hours per week. Pl. Br. 20–21. Makowski argues that the ALJ failed to

“identify any specific conflict between [his] reported symptoms and limitations, and the medical

evidence cited by the ALJ.” 4 Id. at 15. I disagree.

       The ALJ cited substantial evidence that is inconsistent with Makowski’s claims. He

noted that Makowski and his wife described his daily activities as including walking every other

day for exercise, preparing meals, cleaning, walking his dogs, shopping, attending church, and

working part-time. Tr. at 20–25, 165, 188. The ALJ also noted that the objective medical

evidence establishes Makowski is capable of traveling and walking several miles, and that he is

frequently alert with intact cognitive function. See e.g., at 605, 608, 633, 636, 639. “The




4
       Makowski also claims that the ALJ selectively cited medical records, “cherry-picking”
evidence that supports his conclusions. See Pl. Br. 17–18, 21. The ALJ, however, did not omit
material information from analysis. For example, in one instance, Makowski argues that the ALJ
misleadingly cited a medical record that stated he completed a three-mile walk in sixty minutes
but omitted evidence that Makowski went to the hospital with chest pain after the walk. Id. at
17. Makowski, however, omits that his doctor determined he was “stable from a cardiovascular
standpoint.” Tr. at 540. The ALJ is only required to give some reason for discounting the
evidence he rejects, not address every detail. See Plummer, 186 F.3d at 429.
presence of evidence in the record that supports a contrary conclusion does not undermine the

[ALJ]’s decision so long as the record provides substantial support for” it. Malloy v. Comm’r of

Soc. Sec., 306 F. App’x 761, 763–64 (3d Cir. 2009).

       An appropriate Order accompanies this opinion.
